           Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


JULIA BONNEWITZ,

                     Plaintiff,
                                                            Case No.:___________________
      v.


BAYLOR UNIVERSITY
Board of Regents,



                  Defendant.
____________________________________________

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                               PRELIMINARY STATEMENT

   1. PLAINTIFF JULIA BONNEWITZ was a junior at Baylor University when the Director

       of Baylor’s Tennis program and the Head Men’s Tennis Coach, Brian Boland,

       attempted to groom her for what she perceived as an inappropriate relationship during

       the Spring Semester 2020.

   2. Following a cursory internal Title IX investigation at Baylor, Boland resigned on July

       29, 2020.

   3. Ms. Bonnewitz complained to Baylor about the way it conducted the Title IX

       investigation and for failing to keep the investigation, including the underlying facts of

       the Title IX investigation, confidential.

   4. In August 2020, Ms. Bonnewitz, who at one time was a nationally ranked tennis player,

       met with Associate Vice President for Intercollegiate Athletics, Jeremiah Dickey, and



                                                   1
        Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 2 of 10




   Senior Associate Athletics Director, Jovan Overshown, to discuss her wish to join the

   Baylor’s Women’s Tennis team. However, Baylor refused to allow Ms. Bonnewitz to try

   out in retaliation for participating in a Title IX investigation and in retaliation for

   complaining about discrimination.

5. Ms. Bonnewitz seeks to enforce her rights under Title IX of the Education

   Amendments of 1972, 20 U.S.C. §§1681, et. seq. and its implementing regulations.

                                JURISDICTION AND VENUE

6. Jurisdiction of this Court is invoked pursuant to 8 U.S.C. §1331 (federal question).



7. Venue is proper pursuant to 28 U.S.C. § 1391(b).

                                                    PARTIES

8. Plaintiff Julia Bonnewitz, at all relevant times, was a student attending Baylor

   University in Waco, Texas.

9. Ms. Bonnewitz is a resident of Orange County, Florida.

10. At all relevant times, Baylor University was a post secondary educational

   institution located in Waco, Texas. The Board of Regents, the official governing body of

   Baylor University, is charged with its governance and operation.

11. At all relevant times, Defendant was a federal funding recipient as defined by 28

  U.S.C. § 1681.

                                   STATEMENT OF FACTS

12. Ms. Bonnewitz and Defendant Baylor University (hereinafter “Baylor” or “Defendant”)

   began discussing Ms. Bonnewitz’s prospect of playing tennis at Baylor in 2016.




                                             2
       Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 3 of 10




13. Ms. Bonnewitz chose to enroll at Baylor based on her communications with Baylor

   even though Ms. Bonnewitz was a nationally ranked tennis player and turned down

   scholarship offers from other universities.

14. However, upon arrival at Baylor in 2017, the Women’s Tennis coach back peddled,

   texting Ms. Bonnewitz that she could not join the tennis team and she could play club

   tennis instead.

15. Beginning in the Fall Semester 2019, Ms. Bonnewitz began practicing with Juan

   Benitez, a two time All American former Baylor tennis player and Men’s Tennis Student

   Assistant Coach.

16. Ms. Bonnewitz encountered Boland when she was practicing with Benitez.

17. Boland told Ms. Bonnewitz that she should consider joining the Women’s Tennis team.

18. On April 18, 2020, after many encounters and conversations with Boland, Ms.

   Bonnewitz reached out to Boland to ask for help joining the Women’s Tennis team.

19. Boland responded he would need to think about what the best approach would be.

20. On May 20, 2020, Ms. Bonnewitz invited Boland to grab lunch to discuss how she could

   join the Women’s Tennis team.

21. Boland messaged Ms. Bonnewitz after 11:00 p.m. to ask if she would like to go out for

   dinner and beers on him the following night instead.

22. Initially Ms. Bonnewitz did not know how to respond because she was worried about

   Boland’s suggestion to meet for dinner and beers instead of lunch.

23. After no response from Ms. Bonnewitz, Boland quickly messaged her again saying that

   he would bring his wife.




                                           3
       Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 4 of 10




24. In this moment, it eased Ms. Bonnewitz’s concern that the messages were for legitimate

   purposes and she agreed to meet Boland and his wife for dinner the next night.

25. The next day, Boland cancelled their dinner plans and messaged Ms. Bonnewitz late that

   night starting at 11:34 p.m. asking if she was awake and asking to set up another time to

   meet.

26. Ms. Bonnewitz, thinking Boland’s request was for legitimate purposes, responded to his

   message.

27. However, Ms. Bonnewitz quickly realized Boland was trying to engage her in an

   inappropriate relationship when he asked her to meet him at a bar past midnight and to

   not tell anyone about it.

28. When Ms. Bonnewitz did not respond, Boland bombarded her well into the next

   morning with a total of twelve consecutive messages trying to get her to meet up with

   him.

29. On or about June 10, 2020 Ms. Bonnewitz messaged Boland, writing him that his prior

   messages were inappropriate and unprofessional and that the messages made her

   uncomfortable. Ms. Bonnewitz also expressed that she was disappointed with the

   behavior of the Baylor tennis coaches.

30. Boland responded to Ms. Bonnewitz and wrote that he was so confused; that he didn’t

   know what she was referring to; and requested that she call him.

31. Boland then tried to call Ms. Bonnewitz, but Ms. Bonnewitz declined his call.

32. Juan Benitez then contacted Ms. Bonnewitz claiming that Boland was scared; to delete

   the texts; not to do anything to harm Boland because Boland was like a father to him;

   and Boland would never cheat on his wife Becky.



                                            4
       Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 5 of 10




33. Ms. Bonnewitz then messaged Boland and asked how Benitez was able to contact her

   and explain the situation if Boland didn’t know what she was referring to and if he was

   so confused. Ms. Bonnewitz then wrote Boland to get his story straight before he made

   things worse for himself.

34. Boland’s wife Becky then contacted Ms. Bonnewitz via voicemail message in attempt

   to smooth things over.

35. Becky Boland left a message stating that she knew what happened and that she and

   Boland were going to help Ms. Bonnewitz in any way they could. Becky Boland asked

   Ms. Bonnewitz to call her back so they could figure everything out.

36. Ms. Bonnewitz texted Becky Boland what she was not sure what there was to figure out

   because her husband lied; denied what happened; and got other people to cover up for

   him in order to portray himself as the victim. Ms. Bonnewitz then texted that she did not

   want to hear from Boland again except for him to acknowledge what happened and to

   apologize.

37. Boland then called Ms. Bonnewitz twice and left a text message for her to call him back.

38. Ms. Bonnewitz texted back writing that she had nothing more to say to Boland and if

   Boland wanted to acknowledge and apologize for his actions he could do it via text.

39. Boland then texted Ms. Bonnewitz apologizing and asking her to consider meeting with

   him to talk to him.

40. Ms. Bonnewitz did not respond.

41. Ms. Bonnewitz thought this was the end of the matter until Defendant contacted Ms.

   Bonnewitz on July 16, 2020 informing her that the Title IX office believed Ms.

   Bonnewitz might have additional information regarding an unidentified matter.



                                           5
       Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 6 of 10




42. Ms. Bonnewitz inquired what the matter was concerning since Defendant did not let Ms.

   Bonnewitz know the investigation was about her.

43. When Defendant informed Ms. Bonnewitz that the Title IX investigation was about a

   student who received inappropriate text messages from a staff member, Ms. Bonnewitz

   cooperated and provided Baylor’s Title IX office with the text messages.

44. Defendant turned the matter regarding Boland over to its human resources department

   but failed to investigate Juan Benitez for his involvement in the incident.

45. On July 29, 2020, Boland resigned.

46. Defendant’s Athletic Director Mack Rhodes is quoted in the media on MSN Sports as

   stating “Brian Boland came to Baylor with a strong track record of success, and he made

   significant improvements in his two seasons leading the Baylor men’s tennis program.

   While we’re disappointed his time leading our program has come to an end, we are

   grateful for his effort over the past two years, and we wish the Boland family the best as

   they take their next step”.

47. Upon information and belief, Defendant asked Boland to resign.

48. Other media outlets reported that Baylor asked Boland to resign because of text

   messages he sent to a student.

49. Ms. Bonnewitz became upset and complained to Defendant about the media leak and

   the way Defendant handled the confidentiality of the investigation.

50. Upon information and belief, Baylor tried to place the blame on Ms. Bonnewitz for

   leaking the story, but upon investigation it appeared the individual who reported

   Boland’s misconduct (who was not Ms. Bonnewitz) leaked the story to the media.




                                           6
        Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 7 of 10




51. Upon further information and belief, Baylor did not take action against the individual

   who leaked the story to the media even though Title IX investigations are supposed to

   remain confidential.

52. While Ms. Bonnewitz complained to Defendant about the way Defendant handled the

   Title IX investigation, Ms. Bonnewitz nonetheless informed Baylor that she wanted to

   move forward with her academic and athletic prospects at the university.

53. Prior to her participation in the Title IX investigation, Ms. Bonnewitz made clear to

   Brianna Gilbreath and Christina Jeong, from Defendant’s Title IX office, that she was

   nervous about participating in a Title IX investigation because Ms. Bonnewitz wanted to

   play tennis and didn’t want to have a target on her back.

54. Upon information and belief, Jeong reached out to the Women’s Tennis team because

   she knew Ms. Bonnewitz wanted to play tennis.

55. Jeong assured Ms. Bonnewitz that she would not be retaliated against for participating in

   the investigation.

56. In an August 25, 2020 meeting with Jeremiah Dickey, Associate Vice President for

   Intercollegiate Athletics and Jovan Overshown, Senior Associate Athletics Director, Ms.

   Bonnewitz and her father asked Defendant to allow her to try out for the Women’s

   Tennis team.

57. Defendant refused to allow Ms. Bonnewitz to try out for the Women’s Tennis team

   stating there was no spot for Ms. Bonnewitz on the Women’s Tennis team.

58. Ms. Bonnewitz asked if Defendant’s refusal to allow her to try out was because of the

   Waco Tribune news article that came out about Boland texting Ms. Bonnewitz.




                                            7
        Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 8 of 10




59. Baylor claimed that the decision had already been made prior to that; the situation with

   Boland did not involve them; and that they were not able to speak to that.

60. Ms. Bonnewitz complained that there had to be a spot because Men’s Tennis had a

   roster of 15 student athletes and Women’s Tennis only had a roster of ten student

   athletes.

61. Defendant responded that there was an imbalance between men and women playing

   sports and they had to rectify it.

62. Ms. Bonnewitz’ s father countered that that issue was usually due to too many men

   playing sports versus women.

63. Defendant then stated that they had a limit on the number of walks on they could have.

64. Ms. Bonnewitz further complained that the Equestrian team had about eight

   scholarship athletes and roughly 60 walk on athletes.

65. Defendant responded that it could not explain why 60 girls were on the Equestrian team

   and that it was empathetic to Ms. Bonnewitz’s situation, but that the decision was made

   and they were not making changes to the Women’s Tennis team.

66. After further discussion, Defendant stated that they could not add more athletes on the

   Women’s Tennis team because of COVID.

67. Upon information and belief, Defendant’s Athletic Department consulted with

   Defendant’s Title IX Coordinator as well as Defendant’s counsel regarding refusing to

   let Ms. Bonnewitz tryout prior to the August 25, 2020 meeting.

68. Upon further information and belief, following the August 25, 2020 meeting, Defendant

   added two female walk on tennis players to the Women’s Tennis team, I.H. and S.V.




                                            8
            Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 9 of 10




    69. As a result of Defendant Baylor’s actions, Ms. Bonnewitz lost the educational

        opportunity to play on the Women’s Tennis team during her senior year or to at least try

        out for the team.

                                        CLAIMS FOR RELIEF

                                COUNT I. TITLE IX RETALIATION

    70. Plaintiff incorporates paragraphs 1-69 by reference.

    71. Based on the foregoing, Defendant refused to allow Ms. Bonnewitz to try out for

       the Women’s Tennis team in retaliation for Ms. Bonnewitz participating in an internal

       Title IX investigation and complaining about gender discrimination in violation of Title

       IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681 et.seq.

    72. As a result of Defendant Baylor’s actions as described herein, Ms. Bonnewitz

       suffered emotional pain and humiliation and seeks monetary damages 1.

                                        PRAYER FOR RELIEF

    WHEREFORE, PLAINTIFF prays that this Honorable Court enter an order:

       A) Declaring Defendant Baylor violated Plaintiff’s rights under Title IX as set forth herein;

       B) Granting Judgment in favor of Plaintiff on this count, including an award of damages

          as set forth herein, plus costs and attorneys’ fees under 42 U.S.C. Section 1988, and

          other applicable statutes; and

       C) Granting such other relief as this Court deems just and proper.




1
 Ms. Bonnewitz does not seek punitive damages under Count I as punitive damages are likely
unavailable under Title IX in light of the Supreme Court’s decision in Barnes v. Gorman, 536
U.S. 181, 122 (2002).
                                                 9
    Case 6:21-cv-00491 Document 1 Filed 05/12/21 Page 10 of 10




   JURY TRIAL DEMANDED

   Plaintiff hereby demands a jury trial on all issues so triable in this action.




   DATE: May 12, 2021



   Respectfully submitted by:

   S/ Phillip N. Sanov
   Phillip N. Sanov
   TX Bar: 17635950
   MORGAN & MORGAN, PA
   16225 Park Ten Place, Suite 500
   Houston, Texas 77084
   T: 346-214-4324
   M: 713-825-3444
   psanov@forthepeople.com

   Adria Lynn Silva*
   Fl Bar: 0137431
   MORGAN & MORGAN, PA
   8151 Peters Road, 4th Floor
   Plantation, Florida 33324
   T: 954-327-5367
   M: 239-271-2855
   asilva@forthepeople.com
   adrialynsilva@aol.com

   Clay Martin Townsend*
   Fl Bar: 0363375
   MORGAN & MORGAN, P.A.
   20 N. Orange Ave., Suite 1600
   Orlando, Florida 32806
   T: 407-418-2075
   M: 407-719-9866
   ctownsend@forthepeople.com


*Pro hac vice application to follow.



                                         10
